PER CURIAM.
The appellant, L. J. Uebel, has moved for an appeal from a judgment on a verdict in the sum of $975 in favor of appellee on a promissory note. The record reveals that it was stipulated by the parties before trial *345that the only issue to be tried was the question as to whether or not the note was given in payment of a gambling debt. After hearing the evidence, the court submitted the issue to the jury under a proper instruction, who found for appellee.
A consideration of the record and of the points raised fails to disclose any error which we consider prejudicial to appellant’s substantial rights.
The motion for appeal is overruled and the judgment is affirmed.